—Judgment, Supreme Court, New York County (John Bradley, J.), rendered March 12, 2001, convicting defendant, after a jury trial, of assault in the second degree and sentencing him, as a second violent felony offender, to a term of seven years, unanimously affirmed.
The court properly exercised its discretion in granting the People’s motion for consolidation pursuant to CPL 200.20 (2) (c). Joinder of charges relating to separate incidents was proper since the crimes charged are defined by similar statutory provisions (see, People v Gardner, 186 AD2d 818, lv denied 81 NY2d 839). Specifically, each robbery count included an element in common with at least one element of the assault *176charge. Moreover, defendant was not prejudiced by the consolidation. There was overwhelming evidence supporting the assault charge of which he was convicted, and he was acquitted of the charges relating to the robbery incident.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find no basis for reversal. Concur—Andrias, J.P., Rosenberger, Wallach, Rubin and Friedman, JJ.